Citation Nr: 1519277	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel









INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  The Veteran died in August 2012; the appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in May 2013 of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The claims file was reviewed by a VA examiner in November 2014.  In the examination report, the examiner found that it was less likely than not that the Veteran's PTSD symptoms caused or contributed to his death.  In support of this finding, the examiner indicated that the Veteran's hypertension preceded the Veteran's diagnosis of and symptoms for PTSD.  

Significantly, however, while the record demonstrates that the Veteran has had hypertension for some time, with an August 2005 treatment record noting a history of over twenty years, the claims file includes statements from the Veteran and the appellant that the Veteran experienced symptoms of PTSD since his discharge in 1946.  

As the examiner relied upon the finding that hypertension preceded the Veteran's PTSD symptoms, the claims file should be returned to the November 2014 VA examiner for clarification on this issue.  The examiner is asked to comment on the Veteran's PTSD symptoms and their relationship to his death in lieu the Veteran's and appellant's credible assertions that PTSD symptoms were present since the Veteran's discharge from service.  The examiner is also asked to comment upon any newly associated evidence following remand as well as the articles submitted by the appellant to include the report entitled "Post Traumatic Stress Disorder and Cardiovascular Disease."  

If the November 2014 VA examiner is unavailable, the claims file should be given to a new VA examiner in order to determine whether the Veteran's service-connected disabilities are related to his death.

Prior to sending the claims file to the VA examiner, however, the RO should review and reorganize the electronic claims file.  Review of the electronic claims file reveals that pertinent medical evidence is mislabeled and difficult to locate as electronic evidence is available in three different electronic sites.  Notably, the Veteran's death certificate is available in a document labeled "VETSNET Award Print" dated in May 24, 2013.  Additionally, private medical evidence submitted in support of the appellant's claim can only be read in full on the Virtual VA website and is also labeled in a June 29, 2013 document "VETSNET Award Print."  The RO should make all necessary efforts to reorganize the claims file so that the pertinent evidence of record may be more easily located, particularly for any reviewing examiner.  These efforts should be documented in the claims file.  

Finally, the Board also notes that the appellant has identified various medical providers and medical facilities from which the Veteran received treatment during his lifetime to include treatment at the Spark Matsunaga VA Medical Center (VAMC) in Honolulu, Hawaii.  The RO should obtain any and all available additional VA medical records not yet associated with the claims file and attempt to obtain any outstanding private medical records.  This should include requests to Dr. Leonard Cupo.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that she identify any VA treatment facilities in which the Veteran received treatment as well as authorization and consent to release information to VA other private doctors who treated the Veteran for his service-connected diseases, or who treated the Veteran preceding his death.  

Specifically, if necessary, request that the appellant provide new authorization to obtain private treatment records from Dr. Leonard Cupo. 

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's service-connected disabilities and death, including from the Honolulu VAMC.  The appellant should be informed that in the alternative she may obtain and submit the records herself.  If any records are unavailable, the appellant's claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).  All records obtained must be associated with the claims file.  

2.  Then, make all necessary efforts to ensure that the electronic claims file is organized and complete as discussed in the remand above.

3.  Thereafter, if possible, return the claims file to the VA examiner who provided a medical opinion in November 2014.  If that examiner is unavailable, provide the claims file to an appropriate VA medical examiner.  That examiner should be alerted to the exact location of any pertinent medical evidence in the claims file if the RO is unable to reorganize the electronic claims file as mandated above.

Following a new review of the claims file to include treatise submitted by the appellant and any new treatment records, the examiner is asked to provide the following opinions:

a)  The examiner is asked is to provide an opinion as to whether it is at least as like as not (50 percent or greater probability) that the Veteran's service-connected disabilities (bilateral hearing loss, PTSD, cold injury residuals of the lower extremities, res udal scar on the right shoulder and/or tinnitus) was/were a principal or contributory cause of the Veteran's death.

The examiner is reminded that the term principal cause of death means the primary cause of death that singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

The term contributory cause of death means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

